Citation Nr: 0000446	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a December 1992 
rating decision of the St. Petersburg, Florida Regional 
Office (hereinafter "the RO") which denied service 
connection for the cause of the veteran's death.  In 
September 1996, the Board remanded this appeal to the RO to 
determine whether the appellant still desired a travel board 
hearing.  In October 1997, the Board again remanded this 
appeal to the RO to obtain treatment records from G. J. 
O'Connor, M.D., and to contact Gary M. Wolfson, M.D., and 
request that he elaborate on the reasoning behind his 
conclusion, as indicated in the August 1992 death 
certificate, that the veteran succumbed to chronic renal 
failure due to or as a consequence of major depression.  The 
appellant has been represented throughout this appeal by the 
Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran died in August 1992.  The cause of death was 
certified as chronic renal failure due to or as a consequence 
of major depression.  

3.  At the time of the veteran's death, service connection 
was in effect for thrombophlebitis of the right leg evaluated 
as 30 percent disabling; residuals of a gunshot wound of the 
left hand evaluated as 10 percent disabling; malaria with a 
noncompensable evaluation and for residuals of a 
herniorrhaphy with a noncompensable evaluation.  

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not supported by competent 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the appellant has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted her in the development of her 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1997). See Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992).  If a claim 
is not well-grounded, the Board does not 
have the jurisdiction to adjudicate that 
claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the appellant is seeking service 
connection for the cause of the veteran's death.  It is 
observed that pursuant to the Board's October 1997 remand 
instructions, the RO contacted G. J. O'Connor, M.D., in March 
1998 and requested all pertinent clinical documentation 
associated with treatment of the veteran from January 1990 to 
August 1992.  No response was received.  The Board notes that 
the Court has held that the VA's duty to assist the veteran, 
or in this case the appellant, in the proper development of 
her claim is "not always a one-way street" and that the 
veteran/appellant must be prepared to cooperate with the VA's 
efforts to obtain all relevant evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991) and Olson v. Principi, 
3 Vet.App. 480, 483 (1993).  The Board observes that this 
matter has already been remanded on two occasions.  
Additionally, a statement from Dr. O'Connor, dated in October 
1993, is of record.  The Board is of the view that further 
attempts to obtain treatment records from Dr. O'Connor would 
be futile.  The Board is satisfied, therefore, that the total 
clinical and other documentary evidence available is 
sufficient for appellate determination of the issue presently 
on appeal.  Further, as discussed below, the Board finds that 
the appellant's claim is not well-grounded and that, 
therefore, there is no further duty to assist the appellant 
with development of her claim.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.312 (1998).  Service connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C.F.R. § 3.312(c)(3) (1998).  

Private treatment records, dated in August 1992 indicated 
that the veteran received treatment for several disorders.  A 
treatment report dated August 10, 1992, from George M. 
Kubski, M.D., noted that the veteran had renal disease with a 
history of small multiple infarcts and had a record, 
described by his spouse, of rapidly regressing intellectual 
capacity, severe depression and an inability to speak.  The 
diagnoses included the need to rule out depression, 
pseudodementia and organic affective syndrome as well as 
status post multiple infarcts by history and renal failure.  
In an August 1992 statement, Dr. Kubski indicated that he had 
a consultation with the veteran on August 10, 1992.  It was 
noted that the veteran was seen because his family had the 
hope that his general intellectual and emotional condition 
had some possibility of being improved.  

A treatment entry, apparently from St. Mary's Hospital Inc., 
dated on August 11, 1992, noted that the veteran was seen for 
follow-up of his chronic renal failure and depression.  It 
was reported that there were complaints of a right neck 
swelling and parotid gland swelling which was mildly tender.  
The veteran also suffered from almost daily nausea and 
vomiting after dinner.  The assessment included chronic renal 
failure, stable at the present time, continue follow-up 
hemodialysis; and parotiditis, possibly secondary to nausea 
and vomiting.  

The veteran's August 15, 1989, death certificate indicated 
that he succumbed to chronic renal failure due to or a 
consequence of major depression.  At the time of the 
veteran's death, service connection was in effect for 
thrombophlebitis of the right leg, residuals of a gunshot 
wound of the left hand, malaria, and for residuals of a 
herniorrhaphy.  

The appellant argues, essentially, that the veteran's death 
from chronic renal failure due to or a consequence of major 
depression, arose from his service-connected thrombophlebitis 
of the right leg.  The appellant argues, specifically, that 
the veteran's service-connected thrombophlebitis of the right 
leg resulted in his kidney disorder, and, therefore, was a 
contributing factor to his death.  The Board observes that 
service connection was not in effect for chronic renal 
failure or for major depression at the time of the veteran's 
death.  Therefore, it is necessary to determine if such 
conditions were incurred in or aggravated during the 
veteran's active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Further, where a veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946 and calculi of the kidneys, cardiovascular-
renal disease, or a psychosis become manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease(s) shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Service connection 
may also be granted for a disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998). 

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

The veteran's service medical records do not refer to 
complaints of or treatment for a kidney disorder.  A May 1943 
treatment entry indicated a diagnosis of ulcer, chronic, of 
the legs and ankles.  A September 1943 hospital report 
related a diagnosis of psychoneurosis, anxiety state, mild, 
caused by combat conditions and manifested by headaches and 
pains in the chest.  A September 1943 clinical record brief 
related the same diagnosis.  An undated history report, 
apparently transcribed in approximately the same time frame, 
noted a diagnosis of psychoneurosis, anxiety type.  A 
November 1943 entry related diagnoses of ulcerations, 
chronic, pustular, both legs, severe, and epidermophytosis, 
interdigitalis, chronic, moderate.  A February 1945 entry 
referred to diagnoses which included wound, lacerated, 
multiple, left hand of moderate severity and ulcers, chronic, 
recurrent, right leg of moderate severity.  A May 1945 entry 
related a diagnosis of thrombophlebitis, chronic, right leg, 
moderately severe, cause undetermined.  A June 1945 entry 
related a final diagnosis of thrombophlebitis, right leg, 
moderate in severity, chronic, cause undetermined and 
ankylostomiasis.  The December 1945 separation examination 
noted that the veteran had malaria in August 1943 and 
thrombophlebitis as well as a shrapnel wound of the left hand 
in January 1945 and a hernia operation.  It was reported that 
the veteran's right leg had a marked increased circumference 
and that there was thrombophlebitis of the right leg 
following "tropical" ulcers, multiple, of the right leg 
with scars.  There were notations that the veteran's 
genitourinary system and cardiovascular system were normal.  
There was also a notation that the veteran had no psychiatric 
diagnosis.  

The veteran underwent a VA general medical examination in 
April 1947.  The examiner noted that his cardiovascular 
system, nervous system and genitourinary system were all 
normal.  The diagnoses included history of malaria and 
thrombophlebitis, right leg, with residual scarring.  A May 
1950 VA general medical examination report did not refer to 
any genitourinary or nervous system disorders.  A June 1951 
"vascular" examination report indicated a diagnosis of 
chronic thrombophlebitis, right leg.  

Private treatment records dated from December 1989 to July 
1992 indicated that the veteran was treated for multiple 
disorders.  A March 1990 entry, apparently from St. Mary's 
Hospital Inc., indicated that that the veteran had a history 
of aortic valve replacement and hypertension and that he 
probably had a small right hemispheric cerebrovascular 
accident in the hospital which may have been a thromboembolic 
event from the aortic valve.  It was noted that the veteran 
was seen by a physician who thought he had chronic 
glomerulonephritis.  A June 1990 entry noted that the 
veteran's medications included Prozac and reported an 
assessment which included renal insufficiency, aortic valve 
replacement, chronic hepatitis of unknown etiology and 
intermittent red blood per rectum.  A July 1990 entry 
reported that the veteran's wife noted that he was less 
depressed and wanted him off Prozac.  

August 1990 and September 1990 entries related assessments 
which included renal insufficiency, chronic.  An October 1990 
treatment entry noted that the veteran reported that he was 
anxious and was having difficulty sleeping.  The assessment 
included renal failure, insomnia and anxiety.  An April 1992 
entry noted that the veteran was very depressed with lack of 
appetite and poor motivation.  The assessment included 
chronic renal failure and significant depression.  An 
additional April 1992 entry noted that the veteran was seen 
with three to four weeks of lack of motivation and "zombie-
like" state.  The examiner reported that the veteran 
appeared to be depressed.  A May 1992 entry noted that there 
was most likely a cerebral bleed, stroke, possible dialysis 
dementia, or progressive depression assuming that the veteran 
had not had a reduction in his hemoglobin or hematocrit in 
the past.  A June 1992 entry noted that the veteran had been 
in a nursing home with persistent dementia, but that he would 
be taken out and cared for at home.  A July 1992 treatment 
entry noted an assessment which included chronic renal 
failure and depression, still withdrawn.

A September 1992 statement from Gary Wolfson, M.D., reported 
that the veteran had a partial disability to his ambulation 
secondary to his chronic venous disease dating back to 1951.  
Dr. Wolfson indicated that the veteran had been followed for 
the past three years for several chronic conditions including 
intermittent pedal edema secondary to venous insufficiency.  
Dr. Wolfson noted that such problem could cause a partial 
disability to the veteran's walking.  

In an October 1993 statement, Dr. O'Connor reported that he 
took care of the veteran, from a dialysis viewpoint, since 
approximately 1991.  Dr. O'Connor stated that the veteran had 
a number of significant diseases including status post aortic 
valve replacement, chronic renal failure and hypertension.  
It was noted that the veteran also had pre-existing chronic 
venous insufficiency in both lower extremities.  Dr. O'Connor 
indicated that throughout the course of the veteran's other 
diseases, his chronic venous insufficiency resulted in 
decreased ability to mobilize, specifically his walking was 
severely limited.  It was observed that such certainly 
contributed to the veteran's inability to gain strength and 
to respond adequately to his other problems.  Dr. O'Connor 
reported that the veteran's inability to walk was a 
significant contributing factor to his multiple problems.  

At the January 1994 hearing on appeal, the appellant 
testified that there was a major change in the veteran's 
physical condition in 1989 when his blood work was "bad" in 
regard to his kidneys and liver, etc.  The appellant noted 
that the veteran eventually had to go on dialysis for his 
kidney problems.  It was also reported that the veteran 
essentially treated his thrombophlebitis himself and that his 
physicians focused more on his kidney disorder.  The 
appellant related that the veteran had ambulatory problems 
and was unable to walk long distances due to his 
thrombophlebitis.  The appellant noted that the veteran may 
have been depressed near the time of this death, but that he 
did not want to die.  

In a May 1998 statement, Dr. Wolfson reported that the 
veteran's medical chart was in storage and was presently 
unavailable to him.  Dr. Wolfson noted that it was his 
recollection that the veteran's medical problems included 
chronic lower extremity edema, chronic renal failure and 
significant depression at the time of his expiration.  It was 
observed that the stated cause of death was chronic renal 
failure.  Dr. Wolfson stated that the veteran's depression 
was a major contributing factor to his expiration.  Dr. 
Wolfson indicated that the veteran was tried on several 
antidepressants and that he had numerous psychiatric 
evaluations prior to his expiration.  Dr. Wolfson noted that 
he had no way of assessing if the veteran's psychiatric 
disorder was related to his previous service history.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records make no reference to complaints of or treatment for a 
kidney disorder.  The service medical records do indicate 
that in September 1943, the veteran was hospitalized with a 
diagnosis of psychoneurosis, anxiety state, mild, caused by 
combat conditions and manifested by headaches and pains in 
the chest.  A September 1943 clinical record brief related 
the same diagnosis and an undated history report, apparently 
transcribed in approximately the same time frame, noted a 
diagnosis of psychoneurosis, anxiety type.  The remainder of 
the veteran's service medical records do not refer to any 
psychiatric disorders.  Additionally, a May 1945 entry 
related a diagnosis of thrombophlebitis, chronic, right leg, 
moderately severe, cause undetermined.  The veteran continued 
to receive treatment for his thrombophlebitis throughout his 
period of service.  The December 1945 separation examination 
included notations that the veteran's genitourinary system 
and cardiovascular system were normal and that there was no 
psychiatric diagnosis.  It was noted, at that time, that the 
veteran had suffered malaria, thrombophlebitis, a shrapnel 
wound of the left hand and underwent a hernia operation.  The 
Board observes that the first clinical indication of any 
kidney disorder was pursuant to a March 1990 private 
treatment entry, apparently from St. Mary's Hospital Inc., 
more than forty-four years after his separation from service, 
which noted that a physician thought the veteran had chronic 
glomerulonephritis.  A June 1990 entry noted an assessment 
which included renal insufficiency as did August 1990 and 
September 1990 entries.  The veteran continued to receive 
treatment for variously diagnosed kidney disorders, 
including, chronic renal failure, until his death in August 
1992.  

The Board observes that the first clinical indication of any 
psychiatric disorder, subsequent to the veteran's period of 
service, was pursuant to a June 1990 private treatment entry, 
more than forty-four years after the veteran's separation 
from service, which noted that he was taking medication 
including Prozac.  A July 1990 entry noted that the veteran's 
wife reported that he was less depressed and that she wanted 
him off Prozac.  The first clinical indication of an actually 
diagnosed psychiatric disorder was pursuant to an October 
1990 entry which indicated an assessment which included 
insomnia and anxiety.  An April 1992 entry indicated an 
assessment which included significant depression.  The 
veteran continued to receive treatment for variously 
diagnosed psychiatric disorders including possible dialysis 
dementia, progressive depression, and the need to rule out 
depression, pseudodementia and organic affective syndrome.  

The Board notes that the veteran's death certificate 
indicated that he succumbed to chronic renal failure due to 
or as a consequence of major depression.  The Board observes 
that any kidney disorder suffered by the veteran clearly 
became manifest many years after his separation from service 
and there is no competent evidence of record relating any 
such disorder to the veteran's period of service.  
Additionally, as to the psychiatric disorder diagnosed at the 
time of the veteran's death, the Board notes that the 
veteran's service medical records do refer to a diagnosis of 
psychoneurosis, anxiety state, caused by combat conditions in 
September 1943.  However, the remainder of the veteran's 
service medical records do not refer to any treatment for a 
psychiatric disorder.  Also, the December 1945 separation 
examination as well as a VA general medical examination 
report in April 1947 indicated that the veteran's nervous 
system was normal.  There is no diagnosis of record referring 
to any psychiatric disorder until at least June 1990, decades 
after the veteran's separation from service.  The Board 
observes that the probative medical evidence simply fails to 
indicate any relationship or nexus between the psychiatric 
disorders diagnosed beginning in 1990 and the veteran's 
period of service.  See Caluza.  Also, there are no physician 
statements or treatment reports of record which reasonably 
demonstrate such relationship.  A May 1998 statement from Dr. 
Wolfson did indicate that the veteran's depression was a 
major contributing factor to his expiration.  However, Dr. 
Wolfson specifically indicated that he had no way of 
assessing if the veteran's psychiatric disorder was related 
to his previous service history.  

Further, there is no clinical evidence of record establishing 
an etiological relationship between the veteran's service-
connected thrombophlebitis of the right leg and any later 
diagnosed chronic renal failure or major depression.  A 
September 1992 statement from Dr. Wolfson indicated that the 
veteran had a partial disability of his ambulation secondary 
to his chronic venous insufficiency.  Also, in a October 1993 
statement, Dr. O'Connor noted that the veteran had a number 
of significant diseases including status post aortic valve 
replacement, chronic renal failure and hypertension and that 
the veteran also had a pre-existing chronic venous 
insufficiency.  Dr. O'Connor indicated that throughout the 
course of the veteran's other diseases, his chronic venous 
insufficiency resulted in decreased ability to mobilize, 
specifically walking, and that such certainly contributed to 
the veteran's inability to gain strength and to respond 
adequately to his other problems.  The Board observes that 
Dr. O'Connor does not, in any way, specifically relate the 
veteran's death from chronic renal failure, due to or a 
consequence of major depression, to his service-connected 
thrombophlebitis of the right leg.  The Board notes that the 
Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by the examiner, does not constitute 
"competent medical evidence" satisfying the Grotveit v. 
Brown, 5 Vet.App. 91 (1993) requirement.  The Board also 
observes that although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  There is no 
indication that Dr. O'Connor reviewed the veteran's claims 
folder prior to providing his statement.  Further, the 
statement that the veteran's chronic venous insufficiency 
contributed to his inability to gain strength and respond to 
other problems is simply too vague to be significantly 
probative as to matters crucial to the resolution of this 
issue.  The Board further notes that there is no indication 
that the veteran's service-connected thrombophlebitis of the 
right leg affected a vital organ to the extent that it 
rendered the veteran less capable of resisting the effects of 
any other disease or injury which primarily caused his death.  
38 C.F.R. § 3.312(c)(3) (1998).  

The Board observes that the appellant has asserted, 
essentially, that the veteran's death arose from his service-
connected thrombophlebitis of the right leg.  The Board 
notes, however, that the Court has held that lay assertions 
as to medical causation do not constitute competent evidence 
to render a claim well-grounded.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  Additionally, the Court has also held that 
where determinative issues involve medical causation or 
diagnosis, there must be competent medical evidence 
supporting a claim to make it "plausible" and thus, well-
grounded.  Magana v. Brown, 7 Vet.App. 224, 227 (1994) and 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  There is 
simply no competent evidence of record indicating any 
relationship between the veteran's service-connected 
disorders and his death.  Therefore, as there is no medical 
or other probative evidence of record establishing any 
relationship between the veteran's death and his service-
connected thrombophlebitis of the right leg, the Board 
concludes that the appellant's claim is not, at this point, 
plausible and, therefore, not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the appellant of the elements necessary 
to complete her application for service connection for the 
cause of the veteran's death.  Moreover, the appellant has 
not put the VA on notice of the existence of any other 
specific, particular piece of evidence that, if submitted, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

